  Case 1:17-cr-00378-AMD Document 22 Filed 11/14/18 Page 1 of 1 PageID #: 74




                                             November 14, 2018


By ECF

The Honorable Ann M. Donnelly
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re:   United States v. Parveg Ahmed, 17 CR 378 (AMD)

Dear Judge Donnelly,

       I write to request an adjournment of the sentencing in the above captioned
case, presently schedule for November 27, 2018, for approximately three months.
The adjournment is necessary because the presentence investigation report has not
yet been disclosed and the defendant will need more time to prepare for sentencing.
AUSA Heeren has consented to the requested adjournment.

      Thank you for your attention to this matter.

                                             Respectfully submitted,

                                                     /s/

                                             Michael K. Schneider, Esq.
                                             (718) 330-1161

cc:   Clerk of the Court (by ECF)
      Mr. Craig Heeren, Assistant U.S. Attorney (by ECF)
      Ms. Margaret Lee, Assistant U.S. Attorney (by ECF)
      Mr. Parveg Ahmed (by U.S. Mail)
